DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment submitted on 07/27/2021 has been entered.  Claims 1 and 7 have been amended and claims 5 and 6 have been canceled.  Therefore, claims 1-4 and 7-20 are now pending in the present application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Yasui et al. discloses an electric brake device (note fig. 1) comprising: a rotating body (KTB), a friction member (MSB), an electric motor (MTR), an operation conversion mechanism (NJB) including a male screw (ONJ), female screw (MNJ) and a linear motion member, an actuator (note the actuator associated with a caliper CPR), a controller (ECU), wherein the controller is configured to selectively operate the operation conversion mechanism to provide required clearance of the brake members and the screw members (note figs. 5(a), 5(b) and 5(c) and note [0119]).  
However, prior art fails to disclose a monitoring system that monitors a situation around the vehicle to indicate that the vehicle is in a low brake operation possibility situation so that the controller allows execution of the backward movement of the linear motion member as recited in the claim.  
Prior art fails to disclose or suggest these limitations recited in independent claim 1.  Therefore, independent claim 1 is allowable.  Claims 2-4 and 7-20 depend directly or indirectly on claim 1 accordingly and are therefore also allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657